Exhibit 10.5.2

SIXTEENTH AMENDMENT TO LEASE

THIS SIXTEENTH AMENDMENT TO LEASE is made as of this 7th day of December, 2006,
by and between Wells REIT-Two Pierce Place, LLC, a Delaware limited liability
company (“Landlord”) and Arthur J. Gallagher & Co., a Delaware corporation
(“Tenant”).

WITNESSETH:

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, that certain Tenth Amendment
to Lease dated as of April 5, 2004, that certain Eleventh Amendment to Lease
dated as of February 10, 2005 (the “Eleventh Amendment”), that certain Twelfth
Amendment dated as of February 10, 2005 (the “Twelfth Amendment”), that certain
Thirteenth Amendment dated as of February 10, 2005, that certain Fourteenth
Amendment dated as of October 31, 2005, and that certain Fifteenth Amendment
dated as of October 31, 2005 (collectively, the “Amended Lease”) for
approximately 306,259 rentable square feet (the “Current Premises”), as of
January 1, 2007, and 631 square feet of storage space (the “Storage Space”), at
Two Pierce Place, Itasca, Illinois; and

WHEREAS, Landlord and Tenant have agreed to extend the term, all on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

1. Lease Term. The Term of the Amended Lease shall be extended from the current
expiration date of February 28, 2011 until February 28, 2018 (the “Second
Extension Term”).

 

1



--------------------------------------------------------------------------------

2. Base Rent. Tenant shall pay as Monthly Base Rent for the Current Premises for
the Second Extension Term the following amounts:

 

Period

   Monthly Base
Rent

3/1/11-2/29/12

   $ 421,106.12

3/1/12-2/28/13

   $ 431,633.77

3/1/13-2/28/14

   $ 442,424.61

3/1/14-2/28/15

   $ 453,485.22

3/1/15-2/29/16

   $ 464,822.35

3/1/16-2/28/17

   $ 476,442.90

3/1/17-2/28/18

   $ 488,353.97

3. Storage Space Rental. Tenant shall pay as Monthly Storage Space Rental for
the Storage Space for the Second Extension Term the following amounts:

 

Period

   Monthly Base
Rent

3/1/11-2/29/12

   $ 609.58

3/1/12-2/28/13

   $ 627.87

3/1/13-2/28/14

   $ 646.71

3/1/14-2/28/15

   $ 666.11

3/1/15-2/29/16

   $ 686.09

3/1/16-2/28/17

   $ 706.67

3/1/17-2/28/18

   $ 727.87

4. Improvements. Landlord shall have no obligation to alter or improve the
Current Premises or Storage Space during the Second Extension Term and Tenant
agrees to accept the Current Premises and Storage Space on the commencement date
of the Second Extension Term in their then “AS IS” condition.

5. Prevailing Market Rate. The first sentence of Paragraph 38(B) of the Original
Lease is hereby deleted and replaced with the following:

“The determination of Prevailing Market Rate, regardless of whether made by
agreement between Landlord and Tenant or by the Appraisal Process, shall be
based on lease terms and rental rates in Class “A” buildings of at least five
(5) stories within a twenty (20) mile radius of the Building, which are
comparable in services, amenities, quality and build out as those in the
Building and Leased Premises, and shall take into account (1) the definition of
rentable area or net rentable area, as the case may be, with respect to which
the Prevailing Market Rate is computed, so that comparable useable area is being
compared; (2) rental concessions then customarily being given or offered (such
as, but not limited to, abatements, cost contributions, lease assumptions or
take-overs, payment of moving or other expenses and construction allowances or
leasehold improvements; (3) applicable distinctions between “gross” leases and
“net” leases; (4) base year or base amounts used in calculating any pass-through
of costs and expenses to tenants; and (5) customary brokerage commissions.”

 

2



--------------------------------------------------------------------------------

6. Renewal Option. The first sentence of Paragraph 41 of the Original Lease
(Renewal Options) is hereby deleted and replaced with the following:

“Provided that there does not then exist an Event of Default hereunder with
respect to (i) a breach of any material non-monetary obligation of Tenant
hereunder, (ii) a breach of any monetary obligation of Tenant hereunder in
excess of Twenty-Five Thousand Dollars ($25,000.00) or (iii) a breach of
Tenant’s obligation to pay any Base Rent due hereunder, then Tenant shall have
the right and option to renew this Lease (the “Third Renewal Option”) by
extending the Term for five (5) years commencing March 1, 2018, by providing
Landlord with written notice thereof not later than September 1, 2016 (an
“Intent to Renew Notice”).”

7. Building Identity. Paragraph 47 of the Original Lease (Building Identity) is
hereby amended by adding the following at the end thereof:

“So long as this Lease remains in effect and Tenant and its Related Entities
lease more square feet of rentable space in the Building than any other tenant
thereof, Tenant will be permitted, at no additional rental charge, to erect
signage in a location on the exterior of the Building selected by Tenant in its
sole discretion, subject to Landlord’s prior approval, which approval shall not
be unreasonably withheld, conditioned or delayed, reflecting Tenant’s name, logo
or a combination of both, at Tenant’s sole discretion. Such signage must be
approved by all local governmental authorities having jurisdiction over such
signage and must meet all then existing contractual requirements and/or
agreements of which Tenant has notice and which relate to signage on the
exterior of the Building. At such time as Tenant and its Related Entities no
longer lease more square feet of rentable space in the Building than any other
tenant thereof, Tenant shall remove such signage. The erecting, maintaining and
removing of such signage shall be performed at Tenant’s sole cost and expense.”

8. Parking. Paragraph 55 of the Original Lease is hereby deleted and replaced
with the following:

“A. Landlord at all times will provide sufficient parking in the Parking
Structure so as to comply with all zoning and other requirements applicable to
the Building. Commencing with the execution of the Sixteenth Amendment to this
Lease by the parties, Landlord will provide Tenant with a total of sixteen
(16) enclosed heated parking spaces (including fourteen (14) enclosed heated
parking spaces previously provided to Tenant as of the date of such execution)
at no charge to Tenant for the remaining Term of this Lease (including all
renewal periods). The number of enclosed heated parking spaces will increase by
one (1) space for every additional whole floor of additional space in the
Building leased by Tenant throughout the remainder of the Term of this Lease
(such increase to be effective at the time of occupancy of said additional
space). Any such additional enclosed heated parking spaces will be at no charge
to Tenant for the remaining Term of this Lease, including all renewal periods.
Initial pass-cards, if necessary, shall be provided by Landlord at no cost to
Tenant. Replacement pass-cards will be available for purchase from Landlord at
an amount equal to Landlord’s actual cost. The Parking Structure is intended for
the sole use of the Building’s tenants, their agents, employees, customers and
invitees.”

 

3



--------------------------------------------------------------------------------

B. As of the date of the Sixteenth Amendment to this Lease, Tenant is using
sixty-six (66) reserved parking spaces in the Parking Structure (in addition to
the enclosed heated parking spaces described in A. above). Of such sixty–six
(66) reserved parking spaces in the Parking Structure, thirty (30) will be at no
charge to Tenant through the remaining Term of this Lease, including all renewal
periods. The charge for the remaining thirty-six (36) spaces shall be $360 per
parking space per year during each of calendar years 2007, 2008 and 2009,
payable in equal monthly installments of $30/each; provided, however, that to
the extent that at any time during such three-year period, Landlord leases any
reserved parking spaces in the Parking Structure to employees of Tenant or any
Related Entity that do not lease reserved parking spaces as of the date of the
Sixteenth Amendment to this Lease, for so long as such employees continue to
lease such reserved parking spaces, such monthly charge shall be reduced by $30
for each parking space so leased by Landlord. Commencing on January 1, 2010 and
thereafter through the remaining Term of this Lease, including all renewal
periods, (i) there will be no charge for thirty (30) of the thirty-six
(36) reserved parking spaces described in the preceding sentence, and
(ii) Tenant shall have the right to use sixty (60) reserved parking spaces, all
at no charge. To the extent that (i) at any time and from time to time during
the period commencing on the date of the Sixteenth Amendment to this Lease and
ending on December 31, 2009, Tenant desires to lease any reserved parking spaces
in the Parking Structure in excess of the sixty (60) reserved parking spaces
described herein, or (ii) at any time and from time to time commencing on or
after January 1, 2010, Tenant desires to lease any reserved parking spaces in
the Parking Structure in excess of the free sixty (60) reserved parking spaces
described herein, in either such case, Tenant shall pay to Landlord the then
prevailing market rate for comparable spaces. Landlord shall place signs in the
Parking Structure designating such reserved parking spaces as being so reserved
for Tenant, but Landlord shall have no responsibility or liability to Tenant by
reason of the unauthorized use thereof by any third party. Landlord shall,
however, make reasonable efforts to preserve Tenant’s exclusive rights to such
spaces and to prevent the repeated unauthorized use thereof.”

9. Specific Operating Expenses. The following is hereby added at the end of
paragraph 2(A). of Exhibit C to the Lease:

“Tenant hereby agrees that Operating Costs may include expenses and costs
incurred by Landlord in connection with the Parking Garage Repairs and the
Window Gasket Repairs (as such terms are hereinafter defined) provided that
(i) the maximum amount of Operating Costs attributable to the Parking Garage
Repairs and Window Gasket Repairs shall not exceed $938,000, less the cost of
any such Parking Garage Repairs which are performed prior to December 31, 2006,
provided that Landlord determines that such Parking Garage Repairs were
performed in a good and workmanlike manner reasonably acceptable to Landlord,
and (ii) Tenant’s Proportionate Share of the Operating Costs attributable to the
Parking Garage Repairs and the Window Gasket Repairs will be payable in
installments over a period of not less than twenty-four (24) months, provided
that in any calendar year, Tenant’s Proportionate Share of Operating Costs
attributable to Parking Garage Repairs and Window Gasket

 

4



--------------------------------------------------------------------------------

Repairs will not exceed $.96 per square foot of space comprising the Leased
Premises and will be clearly delineated in each estimate of Operating Costs and
each statement of actual Operating Costs delivered to Tenant. For purposes
hereof, the “Parking Garage Repairs” shall refer to the items listed on Schedule
1 attached to the Sixteenth Amendment to this Lease. For purposes hereof, the
term “Window Gasket Repairs” shall mean the cutting and wet glazing of all the
window gaskets at all elevations of the Building which work is commenced during
the five (5) year period following the date of the Sixteenth Amendment to this
Lease. Landlord agrees that commencing not later than April 15, 2007, the
property management fees comprising Operating Costs shall not exceed the sum of
three percent (3%) of the total base rents and additional rents for taxes and
operating expenses (but excluding rents or other amounts paid for parking spaces
or storage spaces) collected by such property manager from tenants in the
Building, plus (i) the actual salaries and related employment benefits paid to
employees of the property management company who perform management, maintenance
and other similar functions related solely to the Building, and (ii) the
allocable share of the actual salaries and related employment benefits paid to
employees of the property management company who perform management, maintenance
and other similar functions related to the Building and other properties owned
by Landlord or its affiliates, provided said allocable share shall be calculated
in a commercially reasonable manner by Landlord taking into account the actual
relative amount of work and services performed by such employees for the benefit
of the Building and for the benefit of such other properties. Tenant shall have
the right to audit Landlord’s allocation methodology for employees described in
clause (ii) of the preceding sentence as part of any examination it makes of
Landlord’s books and records performed pursuant to Paragraph 66 of this Lease
and an additional two (2) times per calendar year.”

10. Gallagher Cafeteria. A new Paragraph 75 will be added to the Lease as
follows:

“At any time after the execution of the Sixteenth Amendment to this Lease,
Tenant will have the right to build out all or a portion of the first, second or
thirteenth floors of the Building, at its sole discretion, provided that Tenant
then leases said floor or portion thereof and for so long as Tenant continues to
lease said floor or portion thereof, Tenant shall have the right to designate
and use such floors or portions thereof as a cafeteria (the “Gallagher
Cafeteria”). Landlord shall have the right to approve the plans and
specification for the Gallagher Cafeteria, provided that such approval shall be
limited to confirmation that such plans and specifications do not have an
adverse effect on the structural integrity of the Building, are not in violation
of any laws or ordinances applicable to the Building and would not result in a
cafeteria that would be inconsistent with the overall quality of the Building.
Landlord shall provide Tenant with its approval or disapproval of any proposed
plans and specifications for the Gallagher Cafeteria, subject to the limitations
contained in the preceding sentence, within ten (10) business days after receipt
thereof, and in the event that Landlord fails to disapprove any such proposed
plans and specifications within such ten (10) business day period, it shall be
deemed to have approved the plans and specifications. The Gallagher Cafeteria
will be operated by Tenant for the use of Tenant’s employees, agents, patrons,
customers and invitees on a subsidized or non-subsidized basis, as Tenant so
elects from time to time, and used solely for the preparation of and meal
consumption as well as

 

5



--------------------------------------------------------------------------------

non-alcoholic beverages, provided that the Gallagher Cafeteria will be available
for use during its regular hours of operation by other tenants of the Building
at non-subsidized prices. Pursuant to this Paragraph 75, the Gallagher Cafeteria
will be permitted by the Landlord and not be in violation of any use clause
under this Lease nor any of Landlord’s Rules and Regulations as contained in
Exhibit E of this Lease. Notwithstanding the foregoing, Tenant shall have the
right to close the Gallagher Cafeteria to other tenants of the Building so that
it may be used for private functions not more than twenty (20) days (any one or
more of which may be consecutive) in any calendar year, provided that Tenant
posts a written notice in the vicinity of the Gallagher Cafeteria at least seven
(7) days’ prior to any day that the Gallagher Cafeteria will be closed to other
tenants of the Building stating the date of such closure. Landlord represents
and warrants to the Tenant that the addition of the Gallagher Cafeteria to the
Building will not violate any other current or future tenant’s lease rights. The
parties will cooperate with one another in good faith in the efforts to build
and operate the Gallagher Cafeteria. The parties agree that they will modify or
add any applicable insurance coverages, as necessary, to open and operate the
Gallagher Cafeteria in the Building, provided that any excess cost incurred by
Landlord to make appropriate modifications to its insurance shall be reimbursed
thereto by Tenant.”

11. Gallagher Fitness Facility. A new Paragraph 76 will be added to the Lease as
follows:

“At any time after the execution of the Sixteenth Amendment to this Lease,
Tenant will have the right to build out all or a portion of any floor of the
Building that it then leases, at its sole discretion, and so long as Tenant
continues to lease such floor or portion thereof, Tenant shall have the right to
designate and use such floor or portion thereof as a workout/fitness facility
(the “Gallagher Fitness Facility”). Landlord shall have the right to approve the
plans and specification for the Gallagher Fitness Facility, provided that such
approval shall be limited to confirmation that such plans and specifications do
not have an adverse effect on the structural integrity of the Building are not
in violation of any laws or ordinances applicable to the Building. Landlord
shall provide Tenant with its approval or disapproval of any proposed plans and
specifications for the Gallagher Fitness Facility, subject to the limitations
contained in the preceding sentence, within ten (10) business days after receipt
thereof, and in the event that Landlord fails to disapprove any such proposed
plans and specifications within such ten (10) business day period, it shall be
deemed to have approved the plans and specifications. The Gallagher Fitness
Facility will be operated by Tenant solely for the use of Tenant’s employees,
agents, patrons, customers and invitees. Pursuant to this Paragraph 76, the
Gallagher Fitness Facility will be permitted by the Landlord and not be in
violation of any use clause under this Lease nor any of Landlord’s Rules and
Regulations as contained in Exhibit E of this Lease. Landlord represents and
warrants to the Tenant that the addition of the Gallagher Fitness Facility to
the Building will not violate any other current or future tenant’s lease rights.
The parties will cooperate with one another in good faith in the efforts to
build and operate the Gallagher Fitness Facility. The parties agree that they
will modify or add any applicable insurance coverages, as necessary, to open and
operate the Gallagher Fitness Facility in the Building, provided that any excess
cost incurred by Landlord to make appropriate modifications to its insurance
shall be reimbursed thereto by Tenant.”

 

6



--------------------------------------------------------------------------------

12. Paragraph 2 of the Eleventh Amendment is amended by deleting the description
of Periods and Monthly Base Rent contained therein and substituting the
following in lieu thereof:

 

“Period

   Monthly Base
Rent

3/1/06-2/28/07

   $ 240,725.00

3/1/07-2/29/08

   $ 245,539.50

3/1/08-2/28/09

   $ 250,450.29

3/1/09-2/28/10

   $ 255,459.30

3/1/10-2/28/11

   $ 260,568.48.”

13. Right of First Offer. Paragraph 5 of the Twelfth Amendment is hereby deleted
and replaced with the following:

“Tenant shall have the right of first offer on any space which becomes available
for lease in the Building, from time to time, on or after the execution date of
the Sixteenth Amendment to this Lease (“Additional Space”), subject to any
existing superior options of existing tenants in the Building. Landlord will
deliver a written notice (a “Right of First Offer Notice”) to Tenant containing
the terms for the Additional Space within ten (10) business days of Landlord’s
knowledge that any space is available for lease in the Building. Tenant
thereafter shall have a period of ten (10) business days in which to notify
Landlord in writing of Tenant’s desire to lease the Additional Space (an
“Exercise Notice”). If Landlord does not receive an Exercise Notice within ten
(10) business days after Landlord’s delivery to Tenant of a Right of First Offer
Notice, then Landlord shall be free to lease the Additional Space. The rent for
the Additional Space will be the Prevailing Market Rate determined at the time
Landlord’s Right of First Offer Notice is delivered to Tenant. Landlord and
Tenant agree to negotiate in good faith to determine the remainder of the terms
under which the Additional Space will be leased, including, but not limited to,
the amount of tenant improvement allowance, any abatements or concessions and
the expiration date for the Additional Space. The Additional Space shall
automatically be included in the Premises effective as of the Additional
Commencement Date (as hereinafter defined) and all of the covenants, conditions
and provisions of the Amended Lease shall thereupon be applicable to the
Additional Space, except that (x) Tenant’s proportionate share shall increase
accordingly, and (z) the renewal option set forth in Paragraph 41 of the
Original Lease shall apply to the Additional Space. As used herein, the term
“Additional Commencement Date” shall mean the date set forth in a Right of First
Offer Notice as the date that space in the Building will be available for lease,
which date may not be less than sixty (60) days after the date of the Right of
First Offer Notice.

 

7



--------------------------------------------------------------------------------

14. Waiver of Certain Payments. Tenant acknowledges that it has waived the
payment of the installments of the construction allowance described in Paragraph
5 of the Twelfth Amendment (prior to such Paragraph 5 being deleted as provided
herein) that are due on March 1, 2009 and March 1, 2010.

15. Superseded Provision. Paragraph 6 of the Twelfth Amendment (Expansion Space
Renewal Rent Rate) is hereby deleted and shall have no further force or effect.

16. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Sixteenth Amendment and agrees to
indemnify and hold Landlord and the managing agent and leasing agent harmless
from all losses, damages, claims, liens, liabilities, costs and expense
(including without limitation reasonable attorney’s fees) arising from any
claims or demands of any broker or brokers or finders for any commission or
other compensation alleged to be due such broker or brokers or finders in
connection with its participating on behalf of Tenant in the negotiation of this
Sixteenth Amendment or in exhibiting the Current Premises or Storage Space.

17. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

18. Incorporation of Amended Lease. Except as otherwise amended hereby, the
terms and covenants of the Amended Lease remain in full force and effect in
accordance with their terms.

19. Counterparts. This Sixteenth Amendment may be executed in counterparts and
all said counterparts shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Sixteenth Amendment
as of the day and year first above written.

 

LANDLORD: WELLS REIT – TWO PIERCE PLACE, LLC, a Delaware limited liability
company By:   Wells Operating Partnership, L.P., a Delaware limited partnership,
its sole member   By:   Wells Real Estate Investment Trust, Inc., a Maryland
corporation, its general partner   By:   /s/ Randy Fretz   Name:   Randy Fretz  
Title:   Senior Vice President

[signatures continued on next page]

 

9



--------------------------------------------------------------------------------

TENANT: Arthur J. Gallagher & Co., a Delaware corporation By:   /s/ Jack H.
Lazzaro Its:   Vice President & Treasurer

 

10



--------------------------------------------------------------------------------

SCHEDULE 1

IMMEDIATE REPAIR AND DEFERRED MAINTENANCE EXPENDITURES

PARKING GARAGE

Property: Gallagher Centre

Two Pierce Place

Itasca, IL (Chicago)

 

ITEM
NO.

  

BUILDING COMPONENT

   QUANTITY    UNITS    UNIT
COST    IMMEDIATE
COST    HP   

COMMENTS

1

   Perform detailed/comprehensive evaluation of parking structure    1    LS   
   $ 15,000    $ —     

2

   Replace deteriorated concrete haunches on columns and wall panels    40   
Each    $ 1,000    $ 40,000    $ 40,000   

3

   Repair deteriorated concrete on columns at barrier cables and repair barrier
cables    20    Each    $ 350    $ 7,000    $ 7,000   

4

   Replace deteriorated concrete haunches on columns and wall panels    15   
Each    $ 1,000    $ 15,000    $ —      Duplicate of Item #2

5

   Replace deteriorated concrete on the topside of the Double Tee slabs and
slab-on-grade    40    SF    $ 50    $ 2,000    $ 2,000   

6

   Rout and seal cracks in slab-on-grade    5,000    LF    $ 5    $ 25,000    $
—      Short service life for this repair

7

   Install Waterproofing along the south and north side of Levels P2 and P3   
20,000    SF    $ 2    $ 40,000    $ 40,000   

8

   Install Waterproofing on the entire roof level (Level P4)    100,000    SF   
$ 2    $ 200,000    $ 50,000    Penetrating sealer (silane)

9

   Recondition steel brackets and bolts between exterior ledger beams/panels and
columns    336    Each    $ 50    $ 16,800    $ 16,800   

10

   Recondition lateral connections of the exterior precast panels and slab   
800    Each    $ 50    $ 40,000    $ 40,000   

11

   Recondition Double Tee to Double Tee flange connections    500    Each    $
50    $ 25,000    $ 25,000   

12

   Replace deteriorated concrete in the walls of the stairwells    20    SF    $
100    $ 2,000    $ 2,000   

13

   Repair structural crack in precast hollow core panel in southeast stairwell
   1    LS      LS    $ 5,000    $ 5,000   

14

   Replace deteriorated concrete in northwest stairwell    1    LS      LS    $
1,000    $ 1,000   

15

   Replace rubber covering of north-south direction expansion joints    360   
LF    $ 20    $ 7,200    $ 7,200   

16

   Replace rubber covering of east-west direction expansion joints    280    LF
   $ 10    $ 2,800    $ 2,800   

17

   Replace joint sealant between Double Tees    25,000    LF    $ 5    $ 125,000
   $ 125,000    Target garage perimeter areas

18

   Repair bearing of Double Tees to Inverted Tbeams and walls    21    Each    $
500    $ 10,500    $ 10,500   

19

   Replace deteriorated concrete at column to exterior precast wall on Level P1
   1    LS      LS    $ 1,000    $ 1,000   

20

   Replace deteriorated concrete on the topside of exterior columns    30    SF
   $ 50    $ 1,500    $ 1,500   

21

   Repair deteriorated concrete on exterior precast panels and spandrel beams   
1,300    SF    $ 100    $ 130,000    $ 87,000    1,000 sf of deterioration to
repair

22

   Recondition steel stair in the southeast and northwest stairwells    1    LS
     LS    $ 5,000    $ 5,000   

23

   Miscellaneous concrete repairs to curbs at the entrances/exits and slab on
Level P1    1    LS      LS    $ 2,500    $ 2,500   

24

   Recondition Double Tee bearing plates    1    LS      LS    $ 2,500    $
2,500                            TOTAL ESTIMATE COST             $ 721,800    $
473,800   

 

11